Name: Commission Regulation (EC) No 1091/97 of 16 June 1997 amending Regulation (EC) No 1361/96 establishing a forecast balance for the supply to the Canary Islands of certain vegetable oils and amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  tariff policy;  regions of EU Member States;  EU finance
 Date Published: nan

 17. 6 . 97 HEN ! Official Journal of the European Communities No L 158/7 COMMISSION REGULATION (EC) No 1091/97 of 16 June 1997 amending Regulation (EC) No 1361/96 establishing a forecast balance for the supply to the Canary Islands of certain vegetable oils and amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EC) No 1361 /96 (3) establishes the forecast balance for the supply of certain vegetable oils for the 1996/97 marketing year; Whereas that balance can be revised during the course of the year in line with the islands' needs; whereas informa ­ tion supplied by the competent authorities justifies an increase in the quantity of vegetable oils intended for direct consumption for the 1996/97 marketing year, whereas, therefore, the forecast balance for the supply to the Canary Islands of that product should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 1361 /96 is hereby replaced by the following: 'Article 1 The quantities of the forecast supply balance for the Canary Islands for certain ve ­ getable oils for the 1996/97 marketing year which qualify for exemption from customs duties on import or which benefit from the aid for supply from the rest of the Community shall be as follows : CN code Description Quantity(tonnes) 1507 to 1516 (except 1509 and 1510) Vegetable oils (except olive oil ) 37 300 (') (') 24 500 tonnes of which are for the processing and/or packaging sector. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6 . 1992, p. 13 . (2) OJ No L 320 , 11 . 12 . 1996, p . 1 . P) OJ No L 175, 13 . 7 . 1996, p. 17.